Citation Nr: 0021600	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Propriety of severance of special monthly pension.  


REPRESENTATION

Claimant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The claimant served on active duty from July 1952 to February 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein entitlement to special 
monthly pension was severed.  


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist appellants in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000) and 38 C.F.R. § 3.103(a) (1999), 
which requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the most recent medical evidence 
contained in the claims folder consists of letters from Dr. 
Charles E. Hood dated in 1997 and May 1998 summarizing the 
claimant's condition and treatment.  However, it does not 
appear that a complete copy of treatment records from Dr. 
Hood is currently associated with the claimant's claims 
folder.  The most recent clinical treatment notes from Dr. 
Hood are dated in April 1996.  The Board is of the opinion 
that an effort should be made to obtain a complete a copy of 
the claimant's treatment records from Dr. Hood.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the claimant since April 
1996.  After securing the necessary 
release(s), the RO should obtain these 
records.  In particular, the RO should 
obtain a complete copy of the medical 
treatment records from Dr. Charles E. 
Hood, to include treatment records, 
progress notes, examination reports, and 
any other clinical evidence.   

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the claimant, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board wishes to thank the RO in advance for its 
assistance with the requested development.  The claimant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





